Case 5:19-cv-02184-JGB-SP Document 52 Filed 06/23/20 Page 1 of 16 Page ID #:397




  1    John P. Kristensen (SBN 224132)
  2    Jesenia A. Martinez (SBN 316969)
       Jacob J. Ventura (SBN 315491)
  3    KRISTENSEN LLP
  4    12540 Beatrice Street, Suite 200
       Los Angeles, California 90066
  5    Telephone: 310-507-7924
  6    Fax: 310-507-7906
       john@kristensenlaw.com
  7    jesenia@kristensenlaw.com
  8    jacob@kristensenlaw.com

  9    Attorneys for Plaintiffs
 10
                  THE UNITED STATES DISTRICT COURT
 11        CENTRAL DISTRICT OF CALIFORNIA – EASTERN DIVISION
 12
       KATRINA HARRIS, an individual, ) Case No.: 5:19-cv-02184-JGB-SP
 13                                   ) COLLECTIVE ACTION
 14                     Plaintiff,    )
               vs.                    ) STIPULATED PROTECTIVE
 15                                   ) ORDER
 16    68-444 PEREZ, INC. dba         )
       SHOWGIRLS, a California        )
 17    corporation; ABDUL WAHAB       )
 18    SHAWKAT, an individual; DOE    )
       MANAGERS 1-3; and DOES 4-      )
 19    100, inclusive,                )
 20                                   )
                       Defendants.    )
 21                                   )
 22                                   )
                                      )
 23
                                      )
 24                                   )
                                      )
 25
                                      )
 26                                   )
                                      )
 27
                                      )
 28

                          [PROPOSED] STIPULATED PROTECTIVE ORDER
                                            –1–
Case 5:19-cv-02184-JGB-SP Document 52 Filed 06/23/20 Page 2 of 16 Page ID #:398




  1           Discovery in this action is likely to involve production of confidential,
  2   proprietary, or private information for which special protection from public
  3   disclosure and from use for any purpose other than prosecuting this litigation
  4   may be warranted. Accordingly, the parties hereby stipulate to and petition the
  5   Court to enter the following Stipulated Protective Order. The parties
  6   acknowledge that this Order does not confer blanket protections on all
  7   disclosures or responses to discovery and that the protection it affords from
  8   public disclosure and use extends only to the limited information or items that
  9   are entitled to confidential treatment under the applicable legal principles. The
 10   parties further acknowledge that this Stipulated Protective Order does not
 11   entitle them to file confidential information under seal; Civil Local Rule 79-5
 12   sets forth the procedures that must be followed and the standards that will be
 13   applied when a party seeks permission from the court to file material under
 14   seal.
 15                         B. GOOD CAUSE STATEMENT
 16           This action is likely to involve private information of third parties,
 17   including exotic dancers and employees of Defendant adult entertainment
 18   establishment. The parties acknowledge that highly sensitive and personal
 19   details about Plaintiffs will be exchanged in this action because: (1) there is a
 20   significant social stigma associated with nude and semi-nude dancing that
 21   exotic dancers, also known as “strippers” perform; (2) there are risks inherent
 22   in working as an exotic dancer including risk of injury by current or former
 23   customers of Defendants if an exotic dancer’s name or address is disclosed; (3)
 24   dancers will likely want to protect their rights to privacy, which are reasonable
 25   and justified.
 26           This dispute will also likely involve as confidential financial records of
 27   Defendants and their employees. Such confidential and proprietary materials
 28   and information consist of, among other things, the identities, addresses, phone

                            [PROPOSED] STIPULATED PROTECTIVE ORDER
                                              –2–
Case 5:19-cv-02184-JGB-SP Document 52 Filed 06/23/20 Page 3 of 16 Page ID #:399




  1   numbers, email addresses, of exotic dancers, confidential business or financial
  2   information including wage and hour information protected from public
  3   disclosure under California’s right to privacy, information regarding
  4   confidential business practices otherwise generally unavailable to the public
  5   and competitors of Defendant, or which may be privileged or otherwise
  6   protected from disclosure under state or federal statutes, court rules, case
  7   decisions, or common law.
  8          Accordingly, to expedite the flow of information, to facilitate the prompt
  9   resolution of disputes over confidentiality of discovery materials, to adequately
 10   protect information the parties are entitled to keep confidential, to ensure that
 11   the parties are permitted reasonable necessary uses of such material in
 12   preparation for and in the conduct of trial, to address their handling at the end
 13   of the litigation, and serve the ends of justice, a protective order for such
 14   information is justified in this matter. It is the intent of the parties that
 15   information will not be designated as confidential for tactical reasons and that
 16   nothing be so designated without a good faith belief that it has been maintained
 17   in a confidential, non-public manner, and there is good cause why it should not
 18   be part of the public record of this case.
 19                                   DEFINITIONS
           Action: Harris, et al. vs. 68-444 Perez, Inc. dba Showgirls, a California
 20
      Corporation, et al. (CASE NO. 5:19-cv-02184-JGB-SP).
 21
 22          Challenging Party: a Party or Non-Party that challenges the designation
 23   of information or items under this Order.
 24          “CONFIDENTIAL” Information or Items: information (regardless of
 25   how it is generated, stored or maintained) or tangible things that qualify for
 26   protection under Federal Rule of Civil Procedure 26(c), and as specified above
 27   in the Good Cause Statement.
 28          Counsel: Outside Counsel of Record and House Counsel (as well as

                            [PROPOSED] STIPULATED PROTECTIVE ORDER
                                              –3–
Case 5:19-cv-02184-JGB-SP Document 52 Filed 06/23/20 Page 4 of 16 Page ID #:400




  1   their support staff).
  2          Designating Party: a Party or Non-Party that designates information or
  3   items that it produces in disclosures or in responses to discovery as
  4   “CONFIDENTIAL.”
  5          Disclosure or Discovery Material: all items or information, regardless of
  6   the medium or manner in which it is generated, stored, or maintained
  7   (including, among other things, testimony, transcripts, and tangible things),
  8   that are produced or generated in disclosures or responses to discovery in this
  9   matter.
 10          Expert: a person with specialized knowledge or experience in a matter
 11   pertinent to the litigation who has been retained by a Party or its counsel to
 12   serve as an expert witness or as a consultant in this Action.
 13          House Counsel: attorneys who are employees of a party to this Action.
 14   House Counsel does not include Outside Counsel of Record or any other
 15   outside counsel.
 16          Non-Party: any natural person, partnership, corporation, association, or
 17   other legal entity not named as a Party to this action.
 18          Outside Counsel of Record: attorneys who are not employees of a party
 19   to this Action but are retained to represent or advise a party to this Action and
 20   have appeared in this Action on behalf of that party or are affiliated with a law
 21   firm which has appeared on behalf of that party, and includes support staff.
 22          Party: any party to this Action, including all of its officers, directors,
 23   employees, consultants, retained experts, and Outside Counsel of Record (and
 24   their support staffs).
 25          Producing Party: a Party or Non-Party that produces Disclosure or
 26   Discovery Material in this Action.
 27          Professional Vendors: persons or entities that provide litigation support
 28   services (e.g., photocopying, videotaping, translating, preparing exhibits or

                               [PROPOSED] STIPULATED PROTECTIVE ORDER
                                                 –4–
Case 5:19-cv-02184-JGB-SP Document 52 Filed 06/23/20 Page 5 of 16 Page ID #:401




  1   demonstrations, and organizing, storing, or retrieving data in any form or
  2   medium) and their employees and subcontractors.
  3            Protected Material: any Disclosure or Discovery Material that is
  4   designated as “CONFIDENTIAL.”
  5            Receiving Party: a Party that receives Disclosure or Discovery Material
  6   from a Producing Party.
  7                                         SCOPE
  8            The protections conferred by this Stipulation and Order cover not only
  9   Protected Material (as defined above), but also (1) any information copied or
 10   extracted from Protected Material; (2) all copies, excerpts, summaries, or
 11   compilations of Protected Material; and (3) any testimony, conversations, or
 12   presentations by Parties or their Counsel that might reveal Protected Material.
 13            Any use of Protected Material at trial shall be governed by the orders of
 14   the trial judge. This Order does not govern the use of Protected Material at
 15   trial.
 16                                       DURATION
 17            Once a case proceeds to trial, all of the information that was designated
 18   as confidential or maintained pursuant to this protective order and offered into
 19   evidence or referenced therein becomes public and will be presumptively
 20   available to all members of the public, including the press, unless compelling
 21   reasons supported by specific factual findings to proceed otherwise are made to
 22   the trial judge in advance of the trial, including the identities of Defendants’
 23   exotic dancers and other employees and Defendants’ financial information. See
 24   Kamakana v. City and County of Honolulu, 447 F.3d 1172, 1180-81 (9th Cir.
 25   2006) (distinguishing “good cause” showing for sealing documents produced
 26   in discovery from “compelling reasons” standard when merits-related
 27   documents are part of court record). Accordingly, the terms of this protective
 28   order do not extend beyond the commencement of the trial to the extent noted.

                             [PROPOSED] STIPULATED PROTECTIVE ORDER
                                               –5–
Case 5:19-cv-02184-JGB-SP Document 52 Filed 06/23/20 Page 6 of 16 Page ID #:402




  1         Even after final disposition of this litigation, the confidentiality
  2   obligations imposed by this Order shall remain in effect until a Designating
  3   Party agrees otherwise in writing or a court order otherwise directs. Final
  4   disposition shall be deemed to be the later of (1) dismissal of all claims and
  5   defenses in this Action, with or without prejudice; and (2) final judgment
  6   herein after the completion and exhaustion of all appeals, rehearings, remands,
  7   trials, or reviews of this Action, including the time limits for filing any motions
  8   or applications for extension of time pursuant to applicable law.
  9                   DESIGNATING PROTECTED MATERIAL
 10         Exercise of Restraint and Care in Designating Material for
 11   Protection. Each Party or Non-Party that designates information or items for
 12   protection under this Order must take care to limit any such designation to
 13   specific material that qualifies under the appropriate standards. The
 14   Designating Party must designate for protection only those parts of material,
 15   documents, items, or oral or written communications that qualify so that other
 16   portions of the material, documents, items, or communications for which
 17   protection is not warranted are not swept unjustifiably within the ambit of this
 18   Order.
 19         Mass, indiscriminate, or routinized designations are prohibited.
 20   Designations that are shown to be clearly unjustified or that have been made
 21   for an improper purpose (e.g., to unnecessarily encumber the case development
 22   process or to impose unnecessary expenses and burdens on other parties) may
 23   expose the Designating Party to sanctions.
 24         If it comes to a Designating Party’s attention that information or items
 25   that it designated for protection do not qualify for protection, that Designating
 26   Party must promptly notify all other Parties that it is withdrawing the
 27   inapplicable designation.
 28   ///

                           [PROPOSED] STIPULATED PROTECTIVE ORDER
                                             –6–
Case 5:19-cv-02184-JGB-SP Document 52 Filed 06/23/20 Page 7 of 16 Page ID #:403




  1         Manner and Timing of Designations. Except as otherwise provided in
  2   this Order, or as otherwise stipulated or ordered, Disclosure or Discovery
  3   Material that qualifies for protection under this Order must be clearly so
  4   designated before the material is disclosed or produced.
  5         Designation in conformity with this Order requires:
  6         For information in documentary form (e.g., paper or electronic
  7   documents, but excluding transcripts of depositions or other pretrial or trial
  8   proceedings), that the Producing Party affix at a minimum, the legend
  9   “CONFIDENTIAL” (hereinafter “CONFIDENTIAL legend”), to each page
 10   that contains protected material. If only a portion or portions of the material on
 11   a page qualifies for protection, the Producing Party also must clearly identify
 12   the protected portion(s) (e.g., by making appropriate markings in the margins).
 13         A Party or Non-Party that makes original documents available for
 14   inspection need not designate them for protection until after the inspecting
 15   Party has indicated which documents it would like copied and produced.
 16   During the inspection and before the designation, all of the material made
 17   available for inspection shall be deemed “CONFIDENTIAL.” After the
 18   inspecting Party has identified the documents it wants copied and produced,
 19   the Producing Party must determine which documents, or portions thereof,
 20   qualify for protection under this Order. Then, before producing the specified
 21   documents, the Producing Party must affix the “CONFIDENTIAL legend” to
 22   each page that contains Protected Material. If only a portion or portions of the
 23   material on a page qualifies for protection, the Producing Party also must
 24   clearly identify the protected portion(s) (e.g., by making appropriate markings
 25   in the margins).
 26         For testimony given in depositions that the Designating Party identify
 27   the Disclosure or Discovery Material on the record, before the close of the
 28   deposition all protected testimony;

                           [PROPOSED] STIPULATED PROTECTIVE ORDER
                                             –7–
Case 5:19-cv-02184-JGB-SP Document 52 Filed 06/23/20 Page 8 of 16 Page ID #:404




  1         For information produced in some form other than documentary and for
  2   any other tangible items, that the Producing Party affix in a prominent place on
  3   the exterior of the container or containers in which the information is stored the
  4   legend “CONFIDENTIAL.” If only a portion or portions of the information
  5   warrants protection, the Producing Party, to the extent practicable, shall
  6   identify the protected portion(s).
  7         Inadvertent Failures to Designate. If timely corrected, an inadvertent
  8   failure to designate qualified information or items does not, standing alone,
  9   waive the Designating Party’s right to secure protection under this Order for
 10   such material. Upon timely correction of a designation, the Receiving Party
 11   must make reasonable efforts to assure that the material is treated in
 12   accordance with the provisions of this Order.
 13           CHALLENGING CONFIDENTIALITY DESIGNATIONS
 14         Timing of Challenges. Any Party or Non-Party may challenge a
 15   designation of confidentiality at any time that is consistent with the Court’s
 16   Scheduling Order.
 17         Meet and Confer. The Challenging Party shall initiate the dispute
 18   resolution process under Local Rule 37.1 et seq.
 19         The burden of persuasion in any such challenge proceeding shall be on
 20   the Designating Party. Frivolous challenges, and those made for an improper
 21   purpose (e.g., to harass or impose unnecessary expenses and burdens on other
 22   parties) may expose the Challenging Party to sanctions. Unless the Designating
 23   Party has waived or withdrawn the confidentiality designation, all parties shall
 24   continue to afford the material in question the level of protection to which it is
 25   entitled under the Producing Party’s designation until the Court rules on the
 26   challenge.
 27   ///
 28   ///

                           [PROPOSED] STIPULATED PROTECTIVE ORDER
                                             –8–
Case 5:19-cv-02184-JGB-SP Document 52 Filed 06/23/20 Page 9 of 16 Page ID #:405




  1            ACCESS TO AND USE OF PROTECTED MATERIAL
  2         Basic Principles. A Receiving Party may use Protected Material that is
  3   disclosed or produced by another Party or by a Non-Party in connection with
  4   this Action only for prosecuting, defending, or attempting to settle this Action.
  5   Such Protected Material may be disclosed only to the categories of persons and
  6   under the conditions described in this Order. When the Action has been
  7   terminated, a Receiving Party must comply with the provisions of the section
  8   below denominated (FINAL DISPOSITION).
  9         Protected Material must be stored and maintained by a Receiving Party
 10   at a location and in a secure manner that ensures that access is limited to the
 11   persons authorized under this Order.
 12         Disclosure of “CONFIDENTIAL” Information or Items. Unless
 13   otherwise ordered by the court or permitted in writing by the Designating
 14   Party, a Receiving Party may disclose any information or item designated
 15   “CONFIDENTIAL” only to:
 16         The Receiving Party’s Outside Counsel of Record in this Action, as well
 17   as employees of said Outside Counsel of Record to whom it is reasonably
 18   necessary to disclose the information for this Action;
 19         The officers, directors, and employees (including House Counsel) of the
 20   Receiving Party to whom disclosure is reasonably necessary for this Action;
 21         Experts (as defined in this Order) of the Receiving Party to whom
 22   disclosure is reasonably necessary for this Action and who have signed the
 23   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
 24         The court and its personnel;
 25         Court reporters and their staff;
 26         professional jury or trial consultants, mock jurors, and Professional
 27   Vendors to whom disclosure is reasonably necessary for this Action and who
 28   have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);

                           [PROPOSED] STIPULATED PROTECTIVE ORDER
                                             –9–
Case 5:19-cv-02184-JGB-SP Document 52 Filed 06/23/20 Page 10 of 16 Page ID #:406




   1         The author or recipient of a document containing the information or a
   2   custodian or other person who otherwise possessed or knew the information;
   3   during their depositions, witnesses, and attorneys for witnesses, in the Action
   4   to whom disclosure is reasonably necessary provided: (1) the deposing party
   5   requests that the witness sign the form attached as Exhibit A hereto; and (2)
   6   they will not be permitted to keep any confidential information unless they
   7   sign the “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless
   8   otherwise agreed by the Designating Party or ordered by the court. Pages of
   9   transcribed deposition testimony or exhibits to depositions that reveal
 10    Protected Material may be separately bound by the court reporter and may not
 11    be disclosed to anyone except as permitted under this Stipulated Protective
 12    Order; and any mediator or settlement officer, and their supporting personnel,
 13    mutually agreed upon by any of the parties engaged in settlement discussions.
 14                  PROTECTED MATERIAL SUBPOENAED OR
 15                ORDERED PRODUCED IN OTHER LITIGATION
 16          If a Party is served with a subpoena or a court order issued in other
 17    litigation that compels disclosure of any information or items designated in this
 18    Action as “CONFIDENTIAL,” that Party must:
 19          Promptly notify in writing the Designating Party. Such notification shall
 20    include a copy of the subpoena or court order;
 21          Promptly notify in writing the party who caused the subpoena or order to
 22    issue in the other litigation that some or all of the material covered by the
 23    subpoena or order is subject to this Protective Order. Such notification shall
 24    include a copy of this Stipulated Protective Order; and cooperate with respect
 25    to all reasonable procedures sought to be pursued by the Designating Party
 26    whose Protected Material may be affected.
 27          If the Designating Party timely seeks a protective order, the Party served
 28    with the subpoena or court order shall not produce any information designated

                            [PROPOSED] STIPULATED PROTECTIVE ORDER
                                             – 10 –
Case 5:19-cv-02184-JGB-SP Document 52 Filed 06/23/20 Page 11 of 16 Page ID #:407




   1   in this action as “CONFIDENTIAL” before a determination by the court from
   2   which the subpoena or order issued, unless the Party has obtained the
   3   Designating Party’s permission. The Designating Party shall bear the burden
   4   and expense of seeking protection in that court of its confidential material and
   5   nothing in these provisions should be construed as authorizing or encouraging
   6   a Receiving Party in this Action to disobey a lawful directive from another
   7   court.
   8                    A NON-PARTY’S PROTECTED MATERIAL
   9               SOUGHT TO BE PRODUCED IN THIS LITIGATION
 10             The terms of this Order are applicable to information produced by a
 11    Non-Party in this Action and designated as “CONFIDENTIAL.” Such
 12    information produced by Non-Parties in connection with this litigation is
 13    protected by the remedies and relief provided by this Order. Nothing in these
 14    provisions should be construed as prohibiting a Non-Party from seeking
 15    additional protections.
 16             In the event that a Party is required, by a valid discovery request, to
 17    produce a Non-Party’s confidential information in its possession, and the Party
 18    is subject to an agreement with the Non-Party not to produce the Non-Party’s
 19    confidential information, then the Party shall:
 20             Promptly notify in writing the Requesting Party and the Non-Party that
 21    some or all of the information requested is subject to a confidentiality
 22    agreement with a Non-Party;
 23             Promptly provide the Non-Party with a copy of the Stipulated Protective
 24    Order in this Action, the relevant discovery request(s), and a reasonably
 25    specific description of the information requested; and make the information
 26    requested available for inspection by the Non-Party, if requested.
 27             If the Non-Party fails to seek a protective order from this court within 14
 28    days of receiving the notice and accompanying information, the Receiving

                              [PROPOSED] STIPULATED PROTECTIVE ORDER
                                               – 11 –
Case 5:19-cv-02184-JGB-SP Document 52 Filed 06/23/20 Page 12 of 16 Page ID #:408




   1   Party may produce the Non-Party’s confidential information responsive to the
   2   discovery request. If the Non-Party timely seeks a protective order, the
   3   Receiving Party shall not produce any information in its possession or control
   4   that is subject to the confidentiality agreement with the Non-Party before a
   5   determination by the court. Absent a court order to the contrary, the Non-Party
   6   shall bear the burden and expense of seeking protection in this court of its
   7   Protected Material.
   8      UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
   9         If a Receiving Party learns that, by inadvertence or otherwise, it has
 10    disclosed Protected Material to any person or in any circumstance not
 11    authorized under this Stipulated Protective Order, the Receiving Party must
 12    immediately (a) notify in writing the Designating Party of the unauthorized
 13    disclosures, (b) use its best efforts to retrieve all unauthorized copies of the
 14    Protected Material, (c) inform the person or persons to whom unauthorized
 15    disclosures were made of all the terms of this Order, and (d) request such
 16    person or persons to execute the “Acknowledgment and Agreement to Be
 17    Bound” that is attached hereto as Exhibit A.
 18             INADVERTENT PRODUCTION OF PRIVILEGED OR
 19                     OTHERWISE PROTECTED MATERIAL
 20          When a Producing Party gives notice to Receiving Parties that certain
 21    inadvertently produced material is subject to a claim of privilege or other
 22    protection, the obligations of the Receiving Parties are those set forth in
 23    Federal Rule of Civil Procedure 26(b)(5)(B). This provision is not intended to
 24    modify whatever procedure may be established in an e-discovery order that
 25    provides for production without prior privilege review. Pursuant to Federal
 26    Rule of Evidence 502(d) and (e), insofar as the parties reach an agreement on
 27    the effect of disclosure of a communication or information covered by the
 28    attorney-client privilege or work product protection, the parties may

                             [PROPOSED] STIPULATED PROTECTIVE ORDER
                                              – 12 –
Case 5:19-cv-02184-JGB-SP Document 52 Filed 06/23/20 Page 13 of 16 Page ID #:409




   1   incorporate their agreement in the stipulated protective order submitted to the
   2   court.
   3                                   MISCELLANEOUS
   4            Right to Further Relief. Nothing in this Order abridges the right of any
   5   person to seek its modification by the Court in the future.
   6            Right to Assert Other Objections. By stipulating to the entry of this
   7   Protective Order no Party waives any right it otherwise would have to object to
   8   disclosing or producing any information or item on any ground not addressed
   9   in this Stipulated Protective Order. Similarly, no Party waives any right to
 10    object on any ground to use in evidence of any of the material covered by this
 11    Protective Order.
 12             Filing Protected Material. A Party that seeks to file under seal any
 13    Protected Material must comply with Civil Local Rule 79-5. Protected Material
 14    may only be filed under seal pursuant to a court order authorizing the sealing
 15    of the specific Protected Material at issue. If a Party's request to file Protected
 16    Material under seal is denied by the court, then the Receiving Party may file
 17    the information in the public record unless otherwise instructed by the court.
 18                                  FINAL DISPOSITION
 19             After the final disposition of this Action within 60 days of a written
 20    request by the Designating Party, each Receiving Party must return all
 21    Protected Material to the Producing Party or destroy such material. As used in
 22    this subdivision, “all Protected Material” includes all copies, abstracts,
 23    compilations, summaries, and any other format reproducing or capturing any
 24    of the Protected Material. Whether the Protected Material is returned or
 25    destroyed, the Receiving Party must submit a written certification to the
 26    Producing Party (and, if not the same person or entity, to the Designating
 27    Party) by the 60 day deadline that (1) identifies (by category, where
 28    appropriate) all the Protected Material that was returned or destroyed and (2)

                              [PROPOSED] STIPULATED PROTECTIVE ORDER
                                               – 13 –
Case 5:19-cv-02184-JGB-SP Document 52 Filed 06/23/20 Page 14 of 16 Page ID #:410




   1   affirms that the Receiving Party has not retained any copies, abstracts,
   2   compilations, summaries or any other format reproducing or capturing any of
   3   the Protected Material. Notwithstanding this provision, Counsel are entitled to
   4   retain an archival copy of all pleadings, motion papers, trial, deposition, and
   5   hearing transcripts, legal memoranda, correspondence, deposition and trial
   6   exhibits, expert reports, attorney work product, and consultant and expert work
   7   product, even if such materials contain Protected Material. Any such archival
   8   copies that contain or constitute Protected Material remain subject to this
   9   Protective Order as set forth in the section denominated (DURATION).
 10          Any violation of this Order may be punished by any and all appropriate
 11    measures including, without limitation, contempt proceedings and/or monetary
 12    sanctions.
 13
        Dated: June 11, 2020                          KRISTENSEN LLP
 14
 15                                                   /s/ John P. Kristensen
 16                                                   John P. Kristensen
                                                      Jesenia A. Martinez
 17                                                   Jacob J. Ventura
 18                                                   Attorneys for Plaintiff

 19
 20
        Dated: June 11, 2020                          SHAPERO & SHAPERO
 21
 22                                                   /s/ Steven J. Shapero
                                                      Steven J. Shapero
 23                                                   Attorneys for Defendants
 24
 25          IT IS SO ORDERED.
 26      Dated: June 23, 2020
 27                                                    Honorable Sheri Pym
                                                   United States Magistrate Judge
 28

                            [PROPOSED] STIPULATED PROTECTIVE ORDER
                                             – 14 –
Case 5:19-cv-02184-JGB-SP Document 52 Filed 06/23/20 Page 15 of 16 Page ID #:411




   1         Hon. Jesus G. Bernal
   2         United States District/Magistrate Judge Sheri Pym
   3
   4                                     EXHIBIT A
   5          ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
   6
   7         I, ____________, declare under penalty of perjury that I have read in its
   8   entirety and understand the Stipulated Protective Order that was issued by the
   9   United States District Court for the Central District of California in the case of
 10    Katrina Harris, et al. vs. 68-444 PEREZ, INC. dba Showgirls, a California
 11    corporation; Abdul Wahab Shawkat, an individual; DOE MANAGERS 1-3;
 12    and DOES 4-100, inclusive; Case No.: 5:19-cv-02184-JGB-SP. I agree to
 13    comply with and to be bound by all the terms of this Stipulated Protective
 14    Order and I understand and acknowledge that failure to so comply could
 15    expose me to sanctions and punishment in the nature of contempt. I solemnly
 16    promise that I will not disclose in any manner any information or item that is
 17    subject to this Stipulated Protective Order to any person or entity except in
 18    strict compliance with the provisions of this Order.
 19          I further agree to submit to the jurisdiction of the United States District
 20    Court for the Central District of California for the purpose of enforcing the
 21    terms of this Stipulated Protective Order, even if such enforcement
 22    proceedings occur after termination of this action.
 23          Date:                                            ___________________
 24          City and State where sworn and signed:           ___________________
 25          Printed name:                                    ___________________
 26          Signature:                                       ___________________
 27
 28

                            [PROPOSED] STIPULATED PROTECTIVE ORDER
                                             – 15 –
Case 5:19-cv-02184-JGB-SP Document 52 Filed 06/23/20 Page 16 of 16 Page ID #:412




   1                  LOCAL RULE5-4.3.4(a)(2)(i) CERTIFICATION
   2          The undersigned attests that all other signatories listed above on whose
   3   behalf this filing is submitted concur in the filing’s content and have authorized
   4   the filing.
   5
   6
                                                /s/ John P. Kristensen
   7
                                                John P. Kristensen
   8
   9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28

                            [PROPOSED] STIPULATED PROTECTIVE ORDER
                                             – 16 –
